DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 9 and 13, none of Applicant’s drawings depicts the condition of “a thickness of the central region of the cover plate is greater than a thickness of a periphery region of the cover plate.”  Thus, Examiner believes that the recitation of “greater” is in error.
For compact prosecution purposes, Examiner will interpret these claims as reciting the term “less than.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0016253 A1, Published January 16, 2014) in view of Sha (2017/0177107 A1, Published June 22, 2017).
As to claim 1, Lee discloses a method of fabricating an infrared touch display device, wherein the method comprises the following steps: 
step S10, applying a sealant on a periphery of a display panel or a cover plate (Lee at Figs. 1-2, sealant 150 and cover substrate 200; ¶ [0072] discloses “The cover substrate 200 may include glass”  ¶ [0074] discloses “The sealant 150 may have an elongated and substantially uniform width band shape along the edge of the base substrate 100 and the cover substrate 200 in a plan view, but is not limited thereto. The sealant 150 adheres the base substrate 100 to the cover substrate 200 and fixes them together.”); 
step S20, delivering the cover plate and the display panel into a vacuum chamber, and vacuuming the vacuum chamber by using a vacuum pump in a sealed environment (Lee at ¶ [0079] discloses “A method of manufacturing according to one embodiment includes preparing a base substrate 100 on which a light emitting diode applying a sealing material including a metallic glass to the base substrate 100, the cover substrate 200, or a combination thereof, positioning the base substrate 100 and the cover substrate 200 to be opposed each other, and heat-treating the sealing material.”  ¶ [0083] discloses “In the heat-treatment, the metallic glass is plastically deformed and shows a liquid-like behavior. Herein, the final form of the sealant 150 may be formed to have a rigid structure and a high close contact property with a substrate by applying a pressure to the base substrate 100 and/or cover substrate 200 with the sealing material therebetween, for example, under a vacuum atmosphere.”); 
step S30, aligning and bonding the cover plate with the display panel, wherein in a vacuum environment, a portion of the cover plate corresponding to a central portion surrounded by the sealant is recessed toward the display panel and closely attached to the display panel, and the periphery of the display panel and the periphery of the cover plate are sealed by the sealant (Lee at Figs. 1-2; ¶ [0070, [0083]).
Lee does not disclose step S40, providing an infrared touch component around the cover plate, wherein the infrared touch component comprises a plurality of sets of infrared emitting tubes and infrared receiving tubes disposed in a one-by-one correspondence to each other.
However, Sha does disclose step S40, providing an infrared touch component around the cover plate, wherein the infrared touch component comprises a plurality of sets of infrared emitting tubes and infrared receiving tubes disposed in a one-by-one correspondence to each other (Sha at Fig. 6; ¶ [0046] discloses “In an example, as illustrated in FIG. 6, the transparent panel includes a first side 11 and a third side 13 infrared emitting devices 21, and the third side 13 and the fourth side 14 are provided with a plurality of infrared receiving devices 22 corresponding to the infrared emitting devices 21 in one-to-one correspondence.”).
Lee discloses a base display device upon which the claimed invention is an improvement.  Sha discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Sha to that of Lee for the predictable result of providing an infrared touchscreen device (Sha at Title; ¶ [0008]).  
As to claim 6, Lee discloses an infrared touch display device, comprising: 
a display panel (Lee at Figs. 1-2, light emitting diode 300; ¶ [0065]); 
a cover plate disposed on the display panel (Lee at Figs. 1-2, cover substrate 200); and… 
a periphery of the display panel and a periphery of the cover plate are attached by a sealant, and a portion of the cover plate corresponding to a central portion surrounded by the sealant is closely attached to the display panel (Lee at Figs. 1-2, sealant 150; ¶ [0079], [0083]).
Lee does not disclose an infrared touch component disposed on the cover plate, wherein the infrared touch component comprises a plurality of sets of infrared emitting tubes and infrared receiving tubes disposed in a one-by-one correspondence to each other. 

Lee discloses a base display device upon which the claimed invention is an improvement.  Sha discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Sha to that of Lee for the predictable result of providing an infrared touchscreen device (Sha at Title; ¶ [0008]).
As to claim 10, Lee discloses an infrared touch display device, comprising: 
a display panel (Lee at Figs. 1-2, light emitting diode 300; ¶ [0065]); 
a cover plate disposed on the display panel (Lee at Figs. 1-2, cover substrate 200);… 
a periphery of the display panel and a periphery of the cover plate are attached by a sealant, a portion of the cover plate corresponding to a central portion surrounded by the sealant is closely attached to the display panel (Lee at Figs. 1-2, sealant 150; ¶ [0079], [0083]), and 

Lee does not disclose an infrared touch component disposed on the cover plate, wherein the infrared touch component comprises a plurality of sets of infrared emitting tubes and infrared receiving tubes disposed in a one-by-one correspondence to each other.
However, Sha does disclose an infrared touch component disposed on the cover plate, wherein the infrared touch component comprises a plurality of sets of infrared emitting tubes and infrared receiving tubes disposed in a one-by-one correspondence to each other (Sha at Fig. 6; ¶ [0046]).
Lee discloses a base display device upon which the claimed invention is an improvement.  Sha discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Sha to that of Lee for the predictable result of providing an infrared touchscreen device (Sha at Title; ¶ [0008]).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sha as applied to claim 2 above, and further in view of Zheng (CN 109656404 Published April, 19, 2019, translation of Description attached).
As to claim 2, the combination of Lee and Sha discloses the fabrication method according to claim 1, wherein the step S30 comprises the following steps: vacuuming a cavity enclosed by the cover plate and the display panel through a gap between the 
The combination does not disclose such that the cover plate receives a pressure toward the display panel, and the portion of the cover plate corresponding to the central portion is recessed toward the display panel and closely attached to the display panel.
However, Zheng does disclose such that the cover plate receives a pressure toward the display panel, and the portion of the cover plate corresponding to the central portion is recessed toward the display panel and closely attached to the display panel (Zheng at Fig. 3, spacing L2 is less than L1; ¶ [0049] discloses “For example, as shown in FIG. 3, the display module is taken out from the processing chamber 30, and the pressure applied to the upper and lower surfaces of the cover 22 (the pressed cover) is different at atmospheric pressure. Under the action (indicated by the arrow in the vertical direction in FIG. 3 ), the cover 22 is brought closer to the touch display panel 11 side, so that the gap between the cover 22 and the touch display panel 11 is It is located within a preset range, such as less than or equal to the thickness of the sealant 23.”).
The combination of Lee and Sha discloses a base touchscreen device upon which the claimed invention is an improvement.  Zheng discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Zheng to that of the combination of Lee and Sha for the predictable result of improving sensitivity of the touch function (Zheng at ¶ [0008]).
As to claim 3, the combination of Lee, Sha, and Zheng discloses the fabrication method according to claim 2, wherein the display panel and the cover plate are heated by a heating device in the vacuum chamber in a vacuum environment, so that the sealant is melted and deformed under a pressure of vacuuming the vacuum chamber, so that the melted sealant fully fills a gap between the cover plate and the display panel at a side of the sealant near the cavity (Lee at ¶ [0080]-[0083]).1
As to claim 4, the combination of Lee, Sha, and Zheng discloses the fabrication method according to claim 3.
While Zheng discloses pre-curing the sealant (Zheng at ¶ [0037], [0045]), the combination does not disclose that the cover plate and the display panel are irradiated with an ultraviolet ray.
However, Examiner takes an official notice that irradiating adhesives to with ultraviolet light to cure or harden the adhesives is well-known in the art.  In view of these officially noticed facts, it would be obvious to a person of ordinary skill to provide or substitute a sealant or adhesive that is curable by ultraviolet light.  The motivation for doing so would be for the well-known purpose of the sealant/adhesive retaining some amount of rigidity or shape after being applied.
As to claim 5, the combination of Lee, Sha, and Zheng discloses the fabrication method according to claim 1, wherein in the step S40, the infrared emitting tubes and the infrared receiving tubes disposed in a one-by-one correspondence to each other are respectively disposed on opposite sides of the cover plate and disposed in a non-recessed area of the cover plate (Sha at Fig. 6), 

a coordinate position of a touch point on the cover plate is calculated by data of a portion of the infrared rays shaded by an operator's finger which touches the cover plate measured based on a combination of the infrared emitting tubes and the infrared receiving tubes (Sha at Fig. 6; ¶ [0046] discloses “The processor 23 analyzes the intensity of the infrared rays received by the infrared receiving devices 22 and may determine the touch position.”).
Lee discloses a base display device upon which the claimed invention is an improvement.  Sha discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Sha to that of Lee for the predictable result of providing an infrared touchscreen device (Sha at Title; ¶ [0008]).
Claims 7, 8, 9, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sha as applied to claim 6 and 10 respectively above, and further in view of Zheng (CN 109656404 Published April, 19, 2019, translation of Description attached).
As to claim 7, the combination of Lee and Sha discloses the infrared touch display device according to claim 6.

However, Zheng does disclose that the portion of the cover plate corresponding to the central portion surrounded by the sealant is recessed toward the display panel and closely attached to the display panel (Zheng at Fig. 3; ¶ [0049]).
The combination of Lee and Sha discloses a base touchscreen device upon which the claimed invention is an improvement.  Zheng discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Zheng to that of the combination of Lee and Sha for the predictable result of improving sensitivity of the touch function (Zheng at ¶ [0008]).
As to claim 8, the combination of Lee, Sha, and Zheng discloses the infrared touch display device according to claim 7, wherein the infrared emitting tubes and the infrared receiving tubes are respectively disposed on opposite sides of the cover plate and disposed in a non-recessed area of the cover plate (Sha at Fig. 6), 
the infrared emitting tubes are configured to emit infrared rays, the infrared receiving tubes are configured to receive the infrared rays emitted by the infrared emitting tube, and the plurality of sets of the infrared emitting tubes and the infrared receiving tubes are formed into a horizontally-vertically intersecting infrared matrix (Sha at Fig. 6), and 

Lee discloses a base display device upon which the claimed invention is an improvement.  Sha discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Sha to that of Lee for the predictable result of providing an infrared touchscreen device (Sha at Title; ¶ [0008]).
As to claim 9, the combination of Lee, Sha, and Zheng discloses the infrared touch display device according to claim 6, wherein a surface of the cover plate adjacent to the infrared touch component is a horizontal plane (Lee at Figs. 1-2), and a thickness of a central region of the cover plate is greater [smaller] than a thickness of a periphery region of the cover plate (Zhang at Fig. 3; Also, MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious). 
The combination of Lee and Sha discloses a base touchscreen device upon which the claimed invention is an improvement.  Zheng discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Zheng to that of the combination of Lee and 
As to claim 11, the combination of Lee and Sha discloses the infrared touch display device according to claim 10.
The combination does not expressly disclose that the portion of the cover plate corresponding to the central portion surrounded by the sealant is recessed toward the display panel and closely attached to the display panel.
However, Zheng does disclose that the portion of the cover plate corresponding to the central portion surrounded by the sealant is recessed toward the display panel and closely attached to the display panel (Zheng at Fig. 3; ¶ [0049]).
The combination of Lee and Sha discloses a base touchscreen device upon which the claimed invention is an improvement.  Zheng discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Zheng to that of the combination of Lee and Sha for the predictable result of improving sensitivity of the touch function (Zheng at ¶ [0008]).
As to claim 12, the combination of Lee, Sha, and Zheng discloses the infrared touch display device according to claim 11, wherein the infrared emitting tubes and the infrared receiving tubes are respectively disposed on opposite sides of the cover plate and disposed in a non-recessed area of the cover plate, the infrared emitting tubes are configured to emit infrared rays (Sha at Fig. 6), 

a coordinate position of a touch point on the cover plate is calculated by data of a portion of the infrared rays shaded by an operator's finger which touches the cover plate measured based on a combination of the infrared emitting tubes and the infrared receiving tubes (Sha at Fig. 6; ¶ [0046] discloses “The processor 23 analyzes the intensity of the infrared rays received by the infrared receiving devices 22 and may determine the touch position.”).
Lee discloses a base display device upon which the claimed invention is an improvement.  Sha discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Sha to that of Lee for the predictable result of providing an infrared touchscreen device (Sha at Title; ¶ [0008]).
As to claim 13, the combination of Lee, Sha, and Zheng discloses the infrared touch display device according to claim 10, wherein a surface of the cover plate adjacent to the infrared touch component is a horizontal plane (Lee at Figs. 1-2), and a thickness of a central region of the cover plate is greater than a thickness of a periphery region of the cover plate (Zhang at Fig. 3; Also, MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/21/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Zheng at Fig. 3; ¶ [0038]-[0039], [0050].